ON MOTION FOR REHEARING.
LATTIMORE, Judge.
We have carefully gone over the evidence. It plainly shows the theft of a Model A 1929 Ford car. It was shown by testimony for the defense that appellant was seen in the car on the night it was taken, in Eastland County. He was seen in the car three days later in Kaufman County. He attempts no explanation of his possession of recently stolen property, save that he introduced two witnesses who said they *499saw a woman in the car with him in Eastland County. This testimony seems ample to support the conviction, based upon the unexplained possession of recently stolen property.
No objection was interposed to the testimony offered as to the reasonable market value of the car. It was for the jury to decide, upon the testimony. The two defense witnesses fixed the reasonable market value, — one at $48.00 and the other at $45. Such testimony is not of a fixed fact, but is based upon the opinion of a witness, who ordinarily is required to show that he is qualified. A State witness testified that the reasonable market value of such car was $150. We are not able to say that the jury were not within their discretion when they accepted the State’s testimony and found by their verdict that the stolen car was of the value of more than fifty dollars.
The motion for rehearing will be overruled.

Overruled.